Exhibit 10.1

BASE SALARIES OF, AND OTHER ARRANGEMENTS WITH,

NAMED EXECUTIVE OFFICERS

On April 29, 2013, the Compensation & Organization Committee of the Board of
Directors approved the annual base salaries for executive management effective
May 1, 2013. There was no increase in the base salary for Mr. Surma, the Chief
Executive Officer, or any other named executive officer except for Mr. Garraux.
Effective May 1, 2013, the base salaries for the named executive officers are as
follows:

 

J. P. Surma   $ 1,260,000    M. Longhi   $ 820,000    G. R. Haggerty   $ 621,180
   J. D. Garraux   $ 599,872    D. H. Lohr   $ 550,800   

The named executive officers listed above are also provided the following
perquisites: limited personal use of corporate aircraft and automobiles; dining
privileges; club memberships; financial planning and tax preparation services;
parking expenses; company-paid physicals; limited personal use of corporate
properties; use of sports and entertainment tickets; matching contributions to
charities; relocation expenses; and, in the case of executives on foreign
assignment, foreign service premiums, the services of a driver, security,
housing and utility benefits, foreign service cost of living adjustment and
allowances for communications and home leave. Additionally, there are tax gross
ups and reimbursements associated with foreign service.